10/30/2020               Case 1:20-cv-00475-DKW-KJM Document 1-3 Filed 11/04/20 Page 1 of 1                        PageID #: 40
 Work(s)
                                                                                                                                           UTC
  #   IP            Port Filename                                             Client    Size       Hash                                    Date   UTC time

  1   174.239.2.248 3128 Rambo.Last.Blood.2019.1080p.KORSUB.HDRip.x264.AAC2.0- [unknown 3437872497 ECFA0E9BC730231396CBEBA93D243E76B8DFB758 2019- 14:34:47
                         STUTTERSHIT                                           Client]                                                      12-06

  2   174.239.2.248 8043 Rambo.Last.Blood.2019.1080p.KORSUB.HDRip.x264.AAC2.0- [unknown 3437872497 ECFA0E9BC730231396CBEBA93D243E76B8DFB758 2019- 15:40:50
                         STUTTERSHIT                                           Client]                                                      12-06

  3   174.239.2.248 3622 Ava.2020.WEB-DL.x264-FGT                             [unknown 992086093   F3882AE352BDE394F46F41B675E60BB584C0573E 2020- 00:11:50
                                                                              Client]                                                       08-30

  4   174.239.2.248 6514 Ava.2020.WEB-DL.x264-FGT                             [unknown 992086093   F3882AE352BDE394F46F41B675E60BB584C0573E 2020- 00:21:25
                                                                              Client]                                                       08-30

  5   174.239.2.248 8282 Ava.2020.WEB-DL.x264-FGT                             [unknown 992086093   F3882AE352BDE394F46F41B675E60BB584C0573E 2020- 02:52:08
                                                                              Client]                                                       08-30

  6   174.239.2.248 4303 Ava.2020.WEB-DL.x264-FGT                             [unknown 992086093   F3882AE352BDE394F46F41B675E60BB584C0573E 2020- 03:29:46
                                                                              Client]                                                       08-30

  7   174.239.2.248 6019 Ava.2020.WEB-DL.x264-FGT                             [unknown 992086093   F3882AE352BDE394F46F41B675E60BB584C0573E 2020- 03:54:59
                                                                              Client]                                                       08-30

  8   174.239.2.248 2913 Ava.2020.WEB-DL.x264-FGT                             [unknown 992086093   F3882AE352BDE394F46F41B675E60BB584C0573E 2020- 04:30:14
                                                                              Client]                                                       08-30

  9   174.239.2.248 6037 Ava.2020.WEB-DL.x264-FGT                             [unknown 992086093   F3882AE352BDE394F46F41B675E60BB584C0573E 2020- 05:28:48
                                                                              Client]                                                       08-30

  10 174.239.2.248 8274 Ava.2020.WEB-DL.x264-FGT                              [unknown 992086093   F3882AE352BDE394F46F41B675E60BB584C0573E 2020- 05:31:17
                                                                              Client]                                                       08-30




                                                                                                                                                        1/1
